El Juez Asociado Señor Saldaña
emitió la opinión del Tribunal
Ramón Antonio Fournier Sampedro apeló ante la Corte de Apelaciones de los Estados Unidos para el Primer Cir-cuito de la sentencia que dictamos en este caso con fecha 18 de abril de 1958. Amparándose en las disposiciones de la Regía 38 (Habeos Corpus Proceedings) de dicha Corte de Apelaciones, el 14 de mayo de 1958 solicitó, por su propio derecho, que le fijáramos una fianza razonable para per-manecer en libertad mientras se tramita el referido recurso. El 15 de mayo de 1958 ordenamos a nuestro Fiscal que infor-mara sobre dicha solicitud y al siguiente día éste rindió su informe. Se opone a la misma fundándose, en síntesis, en que no procede admitir fianza porque la referida apelación no plantea una cuestión sustancial, y además “ . . . aten-diendo a la política pública en esta jurisdicción de no con-ceder fianzas después de la convicción en casos de asesinato en primer grado. . .”.
En lo pertinente, la citada Regla 38 dispone que: “Mientras esté pendiente la revisión de una sentencia denegando un habeas corpus, después de haber sido expedido el auto, el preso puede ser remitido a la custodia de la cual fué sustraído al expedirse el auto, o puede ser detenido bajo otra custodia adecuada, o puede ser excarcelado mediante fianza, según la corte o el juez que dictó la sentencia estime apro-*355piado dentro de las circunstancias del caso específico 28 U.S.C.A., United States Courts of Appeals Rules, pág. 122. (Bastardillas nuestras.) Como se indicó en Pino v. Nicolls, 211 F.2d 393, 396 (C.A. 1, 1954), la Regla 38 incor-poró en el Reglamento de la Corte de Apelaciones la antigua Regla 45 de la Corte Suprema de los Estados Unidos, 306 U.S. 724. El nuevo Reglamento de la Corte Suprema de los Estados Unidos, en vigor desde julio l? de 1954, concede la facultad de fijar fianza en las circunstancias antes men-cionadas únicamente a la corte ante la cual se encuentre pendiente el recurso de revisión o a uno de los jueces de la misma. 346 U.S. 951, 999-1000 (Regla 49). Sin embargo, la Corte de Apelaciones para el Primer Circuito ha mante-nido en vigor su Regla 38, y a ella tenemos que acudir para determinar la acción que este Tribunal estime apropiada respecto a la moción de fianza del apelante.(1)
*356Si la apelación no es frívola y no ha sido instada para dilatar los procedimientos, este Tribunal tiene discreción para admitir fianza al apelante mientras se resuelve el recurso interpuesto contra nuestra sentencia. El crite-rio para determinar si podemos, bajo la Regla 38, fijar fianza en apelación no es ya el de si existe una cuestión sustancial a ser resuelta por el tribunal de apelación. A esa conclusión nos conduce el examen de las disposiciones de la nueva Regla 46 (a) (2) de Enjuiciamiento Criminal Federal que entró en vigor en julio 9 de 1956. 100 L. Ed. 1530. Aunque esta última regla rige solamente la conce-sión de fianza en apelación en casos criminales y no la con-cesión de fianza en apelación en recursos de hábeas corpus, por ser éstos de naturaleza civil y no criminal, no existe razón alguna para mantener el criterio de la “cuestión sus-tancial” después que éste ha sido reemplazado en los casos criminales por uno de alcance más liberal para el acusado, a saber, el de que la apelación no sea frívola o no se haya instado para dilatar los procedimientos. Cf. Binion v. United States, 352 U.S. 1028, 1 L.Ed.2d 591 (1957); Ward v. United States, 1 L.Ed.2d 25, 76 S. Ct. 1063 (1956); Roth v. United States, 1 L.Ed.2d 34, 77 S. Ct. 17 (1956); Wolcher v. United States, 100 L.Ed. 1521, 76 S. Ct. 254 (1955); Petition of Johnson, 96 L.Ed. 1377, 72 S. Ct. 1028 (1952); Yanish v. Barber, 97 L.Ed. 1637, 73 S. Ct. 1105 (1953); Carlisle v. Landon, 97 L.Ed. 1642 (1953). Asimismo, al actuar bajo la Regla 38, es razonable que adoptemos la norma que se incorporó en la nueva Regla 46 (a) (2) de Enjuiciamiento Criminal Federal: el gobierno tiene el deber de persuadir al tribunal de que no existe razón adecuada para admitir fianza al apelante. Antes correspondía al peticionario probar que existía un fundamento razonable para la concesión de fianza. Ahora toca al gobierno demos-trar que existen fundamentos para negar la fianza. Binion v. United States, supra; Ward v. United States, supra; Right to Bail Before Conviction or Upon Review Thereof, *357Under Federal Criminal Procedure Rule 46 (a) 1 and 2, 1 L. Ed. 2d 1564-1580 (1957). Y si existe duda en cuanto a la procedencia de dicha fianza, la misma debe ser resuelta a favor del acusado porque la fianza es una institución básica de nuestro sistema de derecho. Cf. Stack v. Boyle, 342 U.S. 1 (1951); Herzog v. United States, 99 L.Ed. 1299, 75 S. Ct. 349 (1955).
En consecuencia la cuestión preliminar en este incidente debe formularse así: ¿es frívola la apelación o ha sido ins-tada ésta para dilatar los procedimientos? Creemos que no. Aunque al fallar el habeas corpus en su fondo no encontra-mos méritos en la cuestión constitucional planteada, la misma no puede calificarse de frívola. Nos parece obvio que la determinación sobre frivolidad, a los fines de resolver si tene-mos discreción para admitir fianza en apelación, no depende necesariamente de esa conclusión final nuestra. Basta que sobre la cuestión planteada los jueces de la Corte de Ape-laciones puedan concebiblemente discrepar para que no deba considerarse frívola. Como señaló el Juez Asociado Sr. Douglas, aún aplicando el antiguo criterio sobre “cuestión sus-tancial”, sólo debemos decidir en este momento lo siguiente: “ ... si hay una escuela de pensamiento, un punto de vista filosófico, un argumento técnico, una analogía, un precedente o una razón que inspire respeto, que pueda posiblemente prevalecer ... a pesar de (nuestras) convicciones sobre los méritos, una vez que . . . (creamos que) uno de los jueces (en apelación) podría encontrar méritos en la conten-ción ...” y además “. . . la sombra de una duda sobre (nuestras) propias conclusiones es en sí suficiente . . . cuando se trata de una fianza”. Herzog v. United States, 99 L. Ed. 1299, 75 S. Ct. 349 (1955). (Bastardillas nues-tras.) Así pues, considerando la cuestión constitucional que plantea el apelante en este caso, la apelación no es frívola ni ha sido instada con fines dilatorios. Falta determinar si, en el ejercicio de la discreción judicial que nos concede la Regla 38, procede fijar la fianza solicitada.
*358Por supuesto no hay fórmula que dé una respuesta fácil al problema así planteado. Pero en líneas generales, tene-mos que considerar en conjunto los siguientes factores: (1) si se plantea una cuestión de suficiente importancia para ser considerada por el tribunal de apelaciones; (2) si existe fundamento para creer que el acusado huiría o escaparía en caso de que se le excarcelara bajo fianza; (3) si hay base para creer que el acusado constituye un peligro para la comunidad o incurriría en otros delitos al permanecer en libertad bajo fianza; y (4) la naturaleza del delito por el cual fué convicto el acusado. Véanse Feldman y Fleming, Considerations Involved in the Granting of Bail Pending Appeal in the Federal Courts, 25 Geo. Wash. L. Rev. 693 (1957) ; Smith, Bail Pending Appeal in the Federal Courts, 32 N.Y.U.L. Rev. 557 (1957) ; Yankwich, Release on Bond by Trial and Appellate Courts, 7 F.R.D. 271, 276-281. Vea-mos cómo se aplican al presente caso, teniendo en cuenta la norma sobre el peso de la prueba.
En primer lugar, ¿hay en este caso un problema de suficiente importancia para ser considerado por la Corte de Apelaciones para el Primer Circuito? Creemos que sí. Se alega que las disposiciones del Artículo II, Sec. 11, inciso 2 de la Constitución del Estado Libre Asociado de Puerto Rico' (1 L.P.R.A. pág. 190) y del art. 185 del Código de Enjuiciamiento Criminal (34 L.P.R.A. see. 612), al no exigir unanimidad para que el jurado rinda veredicto en casos criminales, destruyen la presunción de inocencia y la regla de que el acusado sólo puede ser convicto mediante prueba más allá de duda razonable, en violación de los derechos del apelante al amparo de las Enmiendas V y XIV de la Constitución Federal. Aunque a nuestro juicio la doctrina constitucional establecida por la Corte Suprema Nacional es adversa a dichas contenciones, no hay duda de la importancia que el problema constitucional así planteado reviste para la administración de la justicia en Puerto Rico. Además, la Corte Suprema de los Estados Unidos ha creído conve-*359niente en muchas ocasiones examinar hasta qué punto la Enmienda XIV incorpora las garantías específicas de la Carta de Derechos contenidas en las primeras ocho enmien-das de la Constitución Federal. Véanse Hoag v. New Jersey, 26 U.S.L.W. 4307 (1958), y Ciucci v. Illinois, 26 U.S.L.W. 4340 (1958). Por tanto, en este caso se plantea una cuestión de suficiente importancia para ser considerada por la Corte de Apelaciones para el Primer Circuito.
Es preciso consignar también que en este caso no hay indicación alguna de que el apelante trataría de escapar si se le excarcela bajo fianza. Como cuestión de hecho ya el apelante estuvo en libertad bajo fianza cuando se revocó la primera sentencia por asesinato en primer grado y compa-reció al nuevo juicio ordenado por este Tribunal. Tampoco hay indicación de que crearía un peligro para la comuni-dad poner en libertad bajo fianza al apelante, y en el informe del Fiscal no se ha planteado cuestión alguna relativa a ese peligro. Como señalamos anteriormente, bajo la Regla 38 corresponde al gobierno demostrar que no existe fundamento para la concesión de fianza. Véanse Binion v. United States, supra, y Ward v. United States, supra.
El art. 374 del Código de Enjuiciamiento Criminal (ed. 1935), 34 L.P.R.A. see. 1215, provee que no se admitirá fianza en apelación a un acusado convicto de un delito que conlleve pena de reclusión perpetua. Por esa razón, evidentemente, nunca se solicitó de este Tribunal la fijación de fianza en el recurso de apelación interpuesto contra la sentencia por asesinato en primer grado, pendiente ante nos. Dicha disposición de ley no es aplicable, ni directa ni indirectamente, al resolver este Tribunal si procede o no admitir fianza en apelación en este incidente. Pero, bajo la Regla 38, hemos considerado la naturaleza del delito por el cual fué convicto el apelante. Se trata de un asesinato en primer grado, y eso sin duda constituye un factor que milita contra la concesión de fianza. No obstante, creemos que no debe inclinar la balanza en contra del peticionario, consi-*360derando en conjunto todos los factores y circunstancias que' ya hemos analizado a la luz de las normas del derecho federal sobre la materia. Véase Feldman y Fleming, op. cit. supra, 700-703; Right to Bail Before Conviction or Upon Review Thereof, Under Federal Criminal Procedure Rule U6 (a) 1 and 2, 1 L. Ed. 2d 1564-1580.
Por las razones expuestas, se declara con lugar la pre-sente solicitud del apelante y se ordena que quede en libertad bajo fianza mientras esté pendiente en este habeas corpus su recurso de apelación ante la Corte de Apelaciones de los Estados Unidos para el Primer Circuito. Fijamos la fianza que debe prestar el apelante en $25,000 considerando la gra-vedad del delito por el cual fué convicto y las demás circuns-tancias concurrentes.

 Al disponer por primera vez que podría 'apelarse de la sentencia dictada en un caso de habeas corpus, el Congreso de los Estados Unidos concedió a la Corte Suprema Nacional la facultad de establecer reglas respecto a la custodia del peticionario, pendiente una apelación. Además dispuso que si la Corte Suprema no establecía dichas reglas, las cortes federales de inferior categoría podrían establecer reglas similares. Ley de agosto 29, 1842, c. 257, 5 Stat. 539, según enmendada, Stat. Rev. see. 765 (2^ ed. 1878). En 1886 la Corte Suprema promulgó la primera regla a tenor con dicha ley. Sup. Ct. Rule 34, 117 U.S. 708. En 1925 se conservó con el número 42, al revisarse el reglamento. 266 U.S. 685. Más tarde, en 1928, se le dió otra numeración: Regla 45. 275 U.S. 629. La autorización del Congreso se reafirmó en la see. 6 (d) de la Ley de 13 de febrero de 1925, 43 Stat. 936, 940. Al revisar el Código Judicial de los Estados Unidos en 1948, el Congreso derogó las leyes de 1886 y 1925. S2 Stat. 992. Aunque también concedió a las cortes federales auto-ridad general para establecer reglas sobre ‘‘the conduct of their business” (28 U.S.C.A. sec. 2071), esta delegación aparentemente no confiere juris-dicción alguna que no exista en virtud de otra ley específica. Cf. Washington-Southern Co. v. Baltimore Co., 263 U.S. 629, 635 (1924). Pero la Corte Suprema de los Estados Unidos promulgó en 1954 la nueva regla 49 antes citada. Debe presumirse que no considera la derogación de las leyes de 1886 y 1925 como una restricción al poder de reglamentar la fijación de fianza en apelación en casos de habeas corpus. Cf. Petition of Johnson, 96 L. Ed. 1377, 1378 (escolio núm. 1); Pino v. Nicolls, 211 F.2d 393, 395 (escolio núm. 1); y el comentario en 69 Harv. L. Rev. 752 (1956).